Name: Commission Regulation (EEC) No 1806/87 of 29 June 1987 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 6. 87 Official Journal of the European Communities No L 170/ 19 COMMISSION REGULATION (EEC) No 1806/87 of 29 June 1987 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors improvements are still needed to ensure that this method is applied uniformly across the Community ; whereas it appears that, whilst awaiting the required analytical preci ­ sions, the method currently in force should be tempora ­ rily extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1449/86 C), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors ^, and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 2169/86 (*), as last amended by Regulation (EEC) No 472/87 Q, nomi ­ nates a method to be used for the determination of the degree of purity of the starch, whereas, however, it is provided that the 'modified Ewers polarimetric method' can be used during a transitional period until 30 June 1987 ; Whereas given that the method to be used from 1 July 1987 remains to be precisely defined and that certain Article 1 In the second line of Annex II to Regulation (EEC) No 2169/86, the date '30 June 1987' is replaced by '31 December 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5. 1986, p. 29. (3) OJ No L 166, 25. 6. 1976, p. 3 . (4) OJ No L 133, 21 . 5. 1986, p. 1 . Ã  OJ No L 94, 9. 4. 1986, p. 6. ( «) OJ No L 189, 11 . 7. 1986, p. 12. O OJ No L 48, 17. 2. 1987, p. 12.